Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-1552

                           RAYMOND MARAMIS,

                               Petitioner,

                                     v.

                        MICHAEL B. MUKASEY,*
                          ATTORNEY GENERAL,

                               Respondent.


                 ON PETITION FOR REVIEW OF ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.



     Wei Jia on brief for petitioner.
     Joan E. Smiley, Attorney, Office of Immigration Litigation,
Peter D. Keisler, Assistant Attorney General, and Richard M. Evans
on brief for respondent.



                            January 9, 2008



     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Michael B. Mukasey has been substituted for former Attorney General
Alberto R. Gonzales as the respondent herein.
           STAHL, Senior Circuit Judge.             The Board of Immigration

Appeals (BIA) affirmed, without opinion, an Immigration Judge's

(IJ's) denial of Raymond Maramis's claims for asylum, withholding

of removal, and protection under the Convention Against Torture

(CAT).   Maramis,1 a native and citizen of Indonesia, now petitions

this court for a review of the BIA's denial of his claims for

asylum and withholding of removal. Maramis does not argue error in

the BIA's affirmation of the IJ's denial of relief under the CAT,

thus waiving that issue.          See Wijaya v. Gonzales, 201 F. App'x 791,

792 (1st   Cir. 2006) (unpublished opinion).              Because a reasonable

fact-finder would not be compelled to conclude that Maramis has met

his   burden   of    proof   to    establish     eligibility   for   asylum   or

withholding of removal, we deny the petition for review.

                                  I.   BACKGROUND

           Maramis     entered      the    United   States   via   Los   Angeles,

California, on or about May 1, 2002, as a nonimmigrant visitor with

authorization to remain in the United States until October 31,

2002.    In a Notice to Appear dated May 23, 2003, the former

Immigration     and     Naturalization          Service   instituted     removal

proceedings.        At a hearing before the IJ, Maramis admitted the

factual allegations within the Notice to Appear and conceded



1
 Maramis's wife, Sellyna Ombuh, also a native and citizen of
Indonesia, is a derivative applicant for asylum, withholding of
removal, and protection under the CAT, based on Maramis's
application.

                                          -2-
removability     as    charged,    but    argued   entitlement     to    asylum,

withholding of removal, and protection under the CAT.

           The IJ denied Maramis's asylum application and other

attendant claims, finding that, while credible, Maramis did not

adequately corroborate his status as a lifelong Christian, that the

events described by him did not amount to past persecution, and

that he failed to present a sufficient basis to substantiate a

well-founded fear of future persecution. The IJ also perfunctorily

denied Maramis's claims for withholding of removal and protection

under the CAT.        A detailed discussion of the underlying facts is

unnecessary, because Maramis bases his appeal entirely on a pattern

or practice theory in his attempt at establishing a well-founded

fear of persecution.       As evidence, Maramis relies exclusively upon

the State Department's 2005 International Religious Freedom Report

on Indonesia.2

                              II.    DISCUSSION

           We review the BIA's denial of asylum for substantial

evidence   and   accept    the    BIA's    findings   of   fact   if    they   are

"supported by reasonable, substantial, and probative evidence on


2
 Although Maramis presented additional evidence          concerning
conditions in Indonesia to the IJ, including the State Department's
2004 Country Report on Indonesia as well as letters from a
Christian pastor located in Indonesia and Maramis's sister in
Indonesia, his brief on appeal focuses solely on the 2005
International Religious Freedom Report for purposes of establishing
the existence of a pattern or practice of religious persecution in
Indonesia. We note, however, that the result would not change were
the court to consider the additional information.

                                         -3-
the record considered as a whole."     Njenga v. Ashcroft, 386 F.3d

335, 338 (1st Cir. 2004) (quoting INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992)) (internal quotation marks omitted).    With respect

to factual conclusions, we will reverse the decision below only if

"any reasonable adjudicator would be compelled to conclude to the

contrary."    8 U.S.C. § 1252(b)(4)(B).    Where, as here, "the BIA

adopts an IJ's decision, we review the relevant portion of the IJ's

opinion as though it were the decision of the BIA."     Guillaume v.

Gonzales, 504 F.3d 68, 72 (1st Cir. 2007).

          The petitioner bears the burden of proof to establish

eligibility for asylum. Bocova v. Gonzales, 412 F.3d 257, 262 (1st

Cir. 2005).   This burden can be met by proving past persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion, which then gives rise to an

inference of future persecution, or by establishing a well-founded

fear of persecution on the same grounds.   Id.   "A well-founded fear

of future persecution can be shown in either of two ways."   Wijaya,

201 F. App'x at 794.    "First, the petitioner may show a genuine

subjective fear of persecution, along with 'credible, direct, and

specific evidence' that would objectively support a reasonable fear

of future individualized persecution." Id. (quoting Guzman v. INS,

327 F.3d 11, 16 (1st Cir. 2003)).     "Second, a petitioner need not

provide evidence that he would be singled out for persecution if he

establishes that there is a 'pattern or practice in his or her


                                -4-
country of nationality . . . of persecution of a group of persons

similarly situated to the applicant on account of race, religion,

nationality, membership in a particular social group, or political

opinion.'"       Id.    (alteration   in    original)   (quoting     8   C.F.R.

§ 1208.13(b)(2)(iii)(A)).

           Thus, our review of the decision below regarding whether

Maramis    has   a     well-founded   fear    of    persecution    is    highly

circumscribed.       We can only reverse if the evidence compels the

opposite   conclusion.       In   this     case,   Maramis   has   waived   his

arguments related to past persecution and his fear of future

persecution based on his own, specific circumstances.              See Berrio-

Barrera v. Gonzales, 460 F.3d 163, 168 & n.2 (1st Cir. 2006)

(holding that issues not presented on appeal or adverted to in a

perfunctory manner are deemed waived).             In this appeal, Maramis

maintains only that the IJ erred by holding that he had failed to

present sufficient corroboratory evidence that he had been a

Christian since birth and by failing to address Maramis's evidence

supporting the existence of a pattern or practice of persecution

against Christians in Indonesia.           Because we rule against Maramis

on the latter ground, we need not consider the question of whether

the IJ erred by requiring Maramis to present corroboratory evidence

regarding his alleged Christian faith.

           The record evidence does not compel the conclusion that

Maramis has established a well-founded fear of future persecution


                                      -5-
on the basis of his professed religious identity.               In support of

this aspect of his claim on appeal, Maramis points to the 2005

International     Religious   Freedom        Report   issued    by   the   State

Department.      Maramis contends that the IJ neglected to consider

whether this evidence proved the existence of a pattern or practice

of persecution of Christians in Indonesia.                 This argument is

largely semantic, based on the IJ's failure to use the precise

phrase "pattern or practice," which is a term of art.                "We do not

require an IJ to intone any magic words before we will review [his]

determination."     Sulaiman v. Gonzales, 429 F.3d 347, 351 (1st Cir.

2005) (citing Morales v. INS, 208 F.3d 323, 328 (1st Cir. 2000)).

            As a substantive matter, the IJ described the general

conditions in Indonesia as presented in the State Department report

in his summary of facts, specifically noting that despite the

presence of some ongoing conflict, "the [Indonesian] government

made significant efforts to reduce interreligious violence . . . ."

Again, in his findings and analysis, the IJ acknowledged the

existence   of    some   degree   of   religious      turmoil   in   Indonesia.

Moreover, we note that counsel for Maramis likewise did not use the

phrase "pattern or practice" during oral argument before the IJ,

opting for less precise diction.             Even if Maramis did adequately

make a pattern or practice claim to the IJ, the IJ's conclusion is

supported by the record.




                                       -6-
              Although the IJ recognized that Indonesia is not devoid

of religious conflict, he nonetheless determined that Maramis

failed   to    adduce   sufficient   evidence   to   form   an   objectively

reasonable basis for fearing harm in Indonesia because of his

purported Christian faith.       This conclusion is amply supported by

the record.       Indeed, in recent cases, we have repeatedly and

uniformly rejected nearly identical appeals from petitioners based

on the supposed existence of an ongoing pattern or practice of

persecution against Christians in Indonesia.           See, e.g., Kho v.

Keisler, 505 F.3d 50, 54-55 (1st Cir. 2007) (citing Sipayung v.

Gonzales, 491 F.3d 18, 21 (1st Cir. 2007); Wijaya, 201 F. App'x at

795; Teja v. Gonzales, 196 F. App'x 4, 7 (1st Cir. 2006) (per

curiam) (unpublished opinion); Jaya v. Gonzales, 169 F. App'x 596,

598 (1st Cir. 2005) (per curiam) (unpublished opinion)).

              Maramis did not supply either the IJ or the BIA with any

new information substantiating worsening conditions in Indonesia

that would warrant a different result.           A perusal of the 2005

International Religious Freedom Report reinforces, rather than

refutes, the IJ's rejection of Maramis's pattern or practice

argument.     Besides praising the Indonesian government's efforts to

curb religious violence, the report reveals only sporadic and

isolated      incidents   of   religious   turmoil    in    a    country   of

approximately 240 million inhabitants.          The overall tenor of the

report reflects measured progress rather than increasing conflict.


                                     -7-
Thus, Maramis has failed to prove that he has a well-founded fear

of future persecution and, consequently, his claim for asylum is

without merit.

          Maramis, "having failed to establish [his] eligibility

for asylum, necessarily fails in [his] claim for withholding of

removal," which is subject to a more stringent burden of proof.

See Wang v. Mukasey, 508 F.3d 80, 85 (1st Cir. 2007) (citing

Berrio-Barrera 460 F.3d at 168; Rodriguez-Ramirez v. Ashcroft, 398

F.3d 120, 123 (1st Cir. 2005)).    Thus, we reject Maramis's claim

for withholding of removal as well.

                         III.   CONCLUSION

          For the foregoing reasons, we deny Maramis's petition for

review.

          Affirmed.




                                -8-